DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on 10/4/2022 is acknowledged.  The traversal is on the ground(s) that linking feature is not the protein isolate but rather a process, this is nor persuasive as the protein isolate is what is common in all inventions.  Applicant further argues none of the cited references teach the protein isolate.  This is not persuasive for the reasons discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: the numbers and units run together without spacing at page 3, line 22 and at other locations in the Specification.  

    PNG
    media_image1.png
    84
    587
    media_image1.png
    Greyscale

Appropriate correction is required.
The disclosure is objected to because of the following informalities: the numbers and units run together without spacing at page 4, line 1 and at other locations in the Specification.  

    PNG
    media_image2.png
    126
    484
    media_image2.png
    Greyscale

Appropriate correction is required.
The disclosure is objected to because of the following informalities: a comma is used between the numbers instead of a period at page 4, line 1.  

    PNG
    media_image3.png
    126
    484
    media_image3.png
    Greyscale

Appropriate correction is required.
The disclosure is objected to because of the following informalities: the letters “mn” are used instead of “minutes” at page 5, line 11.

    PNG
    media_image4.png
    51
    574
    media_image4.png
    Greyscale

Appropriate correction is required.
The disclosure is objected to because of the following informalities: commas are missing at page 5, line 36 at other locations in the Specification.

    PNG
    media_image5.png
    59
    407
    media_image5.png
    Greyscale

Appropriate correction is required.
Table 1 and Table 2 at page 14 lack proper formatting.  Applicant is advised to consider the changing the justification formatting.  Applicant is advised to correct the formatting for all Tables.

    PNG
    media_image6.png
    181
    211
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    166
    274
    media_image7.png
    Greyscale


Table 3 at page 19 lacks proper formatting.  Applicant is advised to correct the formatting for all Tables.

    PNG
    media_image8.png
    256
    586
    media_image8.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claims 1, 7-10 and 14 are objected to because of the following informalities:  at line 10 of Claim 1 there is a single bracket “)”, however no brackets are used at line 8.  Please be consistent and correct this and all similar issues throughout the claims.

    PNG
    media_image9.png
    88
    644
    media_image9.png
    Greyscale


Claim 1 is objected to because of the following informalities:  the numbers and units run together without spacing at line 15.  Appropriate correction is required.

    PNG
    media_image10.png
    78
    209
    media_image10.png
    Greyscale

Claim 18 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

    PNG
    media_image11.png
    84
    660
    media_image11.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps are: 
Specific oilseed material that will produce a protein isolate with an amount of “4 wt. % or less of phytic acid”/ “3 wt. % or less of phytic acid”.  From the Specification it appears essential to produce this isolate for the oilseed to be dehulled cold-pressed canola/rapeseed.
It appears essential for the oilseed material to be ground into powder.  Powder appears essential for the process to effectively work without the filters plugging.
Cheung et al., Effect of pH and NaCl on the Emulsifying Properties of a Napin Protein Isolate, Food Biophysics (2015) 10:30–38 in view of Newkirk et al. (US 2006/0193965) refers to meal being ground into “powder” (See p. 31, col. 2.).  

    PNG
    media_image12.png
    137
    328
    media_image12.png
    Greyscale

Applicant refers to Cheung (2015) at p. 25+ of the Specification.

    PNG
    media_image13.png
    236
    597
    media_image13.png
    Greyscale

It appears essential for the oilseed material to be cold-pressed.  Solvent extracted meal that is subject to toasting does not appear to work.  Applicant’s Specification does not provide any examples of where solvent extracted toasted meal will work.  This is a very common form of oilseed meal.  
Desolventizing-toasting which is very common in production of soybean/oilseed meal or flash-desolventizing which is common in preparing soy flour.  Desolventizing-toasting operates at relatively high temperatures and changes the properties of oilseed meal.
Cold-pressing appears to only be usable with soft seeds like canola/rape and not with oilseeds like soybeans.
It appears essential for the ratio of the oilseed meal to the aqueous solvent ranges from 1:5 to 1:20 (w/w).
Clarification and/or correction required.
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “providing an oilseed meal” in Claim 1, line 3 is vague and indefinite as it is unclear whether the “oilseed meal” is referring to typical oilseed meal that is produced in a typical oilseed processing plant or is the “oilseed meal” an oilseed meal that is not produced in a typical oilseed processing plant and or possibly “oilseed flour” or “oilseed powder”.  If the oilseed meal is typical oilseed meal then it appears impossible to produce a protein isolate with “proteins and an amount of 4 wt. % or less of phytic acid”.
For example, a very common oilseed found on the market is soybean oilseed meal having about 44% protein.  This meal includes hulls and is not subject to cold/hot pressing as the oil content in soybeans is about 18%.  After the solvent is removed from the oilseed flakes/cake which is toasted it is subject to meal grinding.  Meal grinding produces a coarse oilseed meal and not a powder or flour.
It does not seem possible for Applicant’s process to work for what is known in the art as oilseed meal but rather “oilseed flour” or “oilseed powder”.  If a person would use typical oilseed meal like soybean meal for Applicant’s process then the large hull material and toasted meal would not effectively digest and would plug the filters and would not produce the claimed protein isolate.
If Applicant does not mean to state “oilseed meal” but rather means to state “oilseed flour” or “oilseed powder” then Applicant is advised to consider stating this in the claims.  Alternatively, Applicant can consider stating oilseed meal is converted to a flour or powder which appears to be critical to producing the claimed protein isolate.
Cheung et al., Effect of pH and NaCl on the Emulsifying Properties of a Napin Protein Isolate, Food Biophysics (2015) 10:30–38 in view of Newkirk et al. (US 2006/0193965) refers to meal being ground into “powder” (See p. 31, col. 2.).  

    PNG
    media_image12.png
    137
    328
    media_image12.png
    Greyscale

Applicant refers to Cheung (2015) at p. 25+ of the Specification.

    PNG
    media_image13.png
    236
    597
    media_image13.png
    Greyscale

Claim 1 recites the limitation "said separated solid phase" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "separated solid phase".
Claim 1 recites the limitation "step d" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step d".
The phrase “the liquid” in Claim 1, line 17 is vague and indefinite as it is unclear which liquid Applicant is referring to as there appears to be more than one liquid.
Claim 1 recites the limitation "step f" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step f".
The phrase “the liquid” in Claim 1, line 19 is vague and indefinite as it is unclear which liquid Applicant is referring to as there appears to be more than one liquid.
Claim 1 recites the limitation "step g" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step g".
Claim 1 recites the limitation "step i" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step i".
Claim 3 recites the limitation "the meal" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the oilseed meal".
Claim 6 recites the limitation "the ratio" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "ratio".
The phrase “the aqueous solvent” in Claim 6, line 2 is vague and indefinite as it is unclear which aqueous solvent Applicant is referring to as there are more than one aqueous solvent.
Claim 7 recites the limitation "steps c), e), h), i) and/or j)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the steps c), e), h), i) and/or j)".
Claim 8 recites the limitation "step j" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step j".
Claim 8 recites the limitation "the liquid phase" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "liquid phase".
Claim 8 recites the limitation "step i" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step i".
Claim 8 recites the limitation "the liquid phase" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "liquid phase".
Claim 8 recites the limitation "step i" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step i".
Claim 8 recites the limitation "the permeate" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "permeate".
Claim 8 recites the limitation "step j1" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step j1".
Claim 9 recites the limitation "steps a) to e), i) and j) in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the steps a) to e), i) and j)".
Claim 10 recites the limitation "step ii" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step ii".
Claim 10 recites the limitation "the separated liquid phase" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "separated liquid phase ".
Claim 10 recites the limitation "the liquid" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "liquid".
Claim 10 recites the limitation "step iv" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step iv".
Claim 10 recites the limitation "the mixture" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "mixture".
Claim 10 recites the limitation "said solid precipitate" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "solid precipitate".
Claim 10 recites the limitation "the liquid" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "liquid".
Claim 10 recites the limitation "step vii" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step vii".
Claim 11 is vague and indefinite as it is unclear whether the process produces “proteins and an amount of 3 wt. % or less of phytic acid” for all parameters for the very broad language of the claim or just for some of the parameters.  
The phrase “providing an oilseed meal” in Claim 10, line 4 is vague and indefinite as it is unclear whether the “oilseed meal” is referring to typical oilseed meal that is produced in a typical oilseed processing plant or is the “oilseed meal” an oilseed meal that is not produced in a typical oilseed processing plant and or possibly “oilseed flour” or “oilseed powder”.  If the oilseed meal is typical oilseed meal then it appears impossible to produce a protein isolate with “proteins and an amount of 3 wt. % or less of phytic acid”.
For example, a very common oilseed found on the market is soybean oilseed meal having about 44% protein.  This meal includes hulls and is not subject to cold/hot pressing as the oil content in soybeans is about 18%.  After the solvent is removed from the oilseed flakes/cake which is toasted it is subject to meal grinding.  Meal grinding produces a coarse oilseed meal and not a powder or flour.
It does not seem possible for Applicant’s process to work for what is known in the art as oilseed meal but rather “oilseed flour” or “oilseed powder”.  If a person would use typical oilseed meal like soybean meal for Applicant’s process then the large hull material and toasted meal would not effectively digest and would plug the filters and would not produce the claimed protein isolate.
If Applicant does not mean to state “oilseed meal” but rather means to state “oilseed flour” or “oilseed powder” then Applicant is advised to consider stating this in the claims.  Alternatively, Applicant can consider stating oilseed meal is converted to a flour or powder which appears to be critical to producing the claimed protein isolate.
Cheung et al., Effect of pH and NaCl on the Emulsifying Properties of a Napin Protein Isolate, Food Biophysics (2015) 10:30–38 in view of Newkirk et al. (US 2006/0193965) refers to meal being ground into “powder” (See p. 31, col. 2.).  

    PNG
    media_image12.png
    137
    328
    media_image12.png
    Greyscale

Applicant refers to Cheung (2015) at p. 25+ of the Specification.

    PNG
    media_image13.png
    236
    597
    media_image13.png
    Greyscale

Claim 11 recites the limitation "the pH" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "pH".
Claim 11 recites the limitation "said separated solid phase" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "separated liquid phase".
Claim 11 recites the limitation "step E" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step E".
Claim 11 recites the limitation "step F" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step F".
The phrase “providing an oilseed meal” in Claim 11, line 4 is vague and indefinite as it is unclear whether the “oilseed meal” is referring to typical oilseed meal that is produced in a typical oilseed processing plant or is the “oilseed meal” an oilseed meal that is not produced in a typical oilseed processing plant and or possibly “oilseed flour” or “oilseed powder”.  If the oilseed meal is typical oilseed meal then it appears impossible to produce a protein isolate with “proteins and an amount of 3 wt. % or less of phytic acid”.
For example, a very common oilseed found on the market is soybean oilseed meal having about 44% protein.  This meal includes hulls and is not subject to cold/hot pressing as the oil content in soybeans is about 18%.  After the solvent is removed from the oilseed flakes/cake which is toasted it is subject to meal grinding.  Meal grinding produces a coarse oilseed meal and not a powder or flour.
It does not seem possible for Applicant’s process to work for what is known in the art as oilseed meal but rather “oilseed flour” or “oilseed powder”.  If a person would use typical oilseed meal like soybean meal for Applicant’s process then the large hull material and toasted meal would not effectively digest and would plug the filters and would not produce the claimed protein isolate.
If Applicant does not mean to state “oilseed meal” but rather means to state “oilseed flour” or “oilseed powder” then Applicant is advised to consider stating this in the claims.  Alternatively, Applicant can consider stating oilseed meal is converted to a flour or powder which appears to be critical to producing the claimed protein isolate.
Cheung et al., Effect of pH and NaCl on the Emulsifying Properties of a Napin Protein Isolate, Food Biophysics (2015) 10:30–38 in view of Newkirk et al. (US 2006/0193965) refers to meal being ground into “powder” (See p. 31, col. 2.).  

    PNG
    media_image12.png
    137
    328
    media_image12.png
    Greyscale

Applicant refers to Cheung (2015) at p. 25+ of the Specification.

    PNG
    media_image13.png
    236
    597
    media_image13.png
    Greyscale

Claim 13 recites the limitation "said separated solid phase" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "separated solid phase".
Claim 14 recites the limitation "said precipitating a solid phase" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "precipitating a solid phase".
Claim 14 recites the limitation "the liquid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "liquid".
Claim 14 recites the limitation "step f" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the step f".
Claim 17 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "ratio".
The phrase “the aqueous solvent” in Claim 17, lines 1-2 is vague and indefinite as it is unclear which aqueous solvent Applicant is referring to as there are more than one aqueous solvent.
Claim 19 recites the limitation "the pH" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "pH".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al., Effect of pH and NaCl on the Emulsifying Properties of a Napin Protein Isolate, Food Biophysics (2015) 10:30–38, Received: 3 January 2014 /Accepted: 2 June 2014 /Published online: 3 July 2014, Springer Science+Business Media New York 2014 in view of Newkirk et al. (US 2006/0193965), Schweizer et al. (US 2010/0010198) and Diosady et al. (US 4,889,921).
Regarding Claim 1, Cheung (2014) teaches a process for producing a protein isolate from an oilseed meal (See Abs., p. 31, col. 1, para. 4+, protein isolate from partially defatted canola oilseed meal.), said isolate comprising proteins (See Abs., p. 30, col. 2+, p. 31, col. 1, para. 4+, napin-rich protein isolates.) and said process comprising the following steps: a. providing an oilseed meal (See p. 31, col. 1, para. 4+, canola oilseed meal.); b. mixing the oilseed meal with a first aqueous solvent to form a slurry at a pH ranging from 6 to 7.8 (See p. 31, col. 2, para. 3+, where meal is added to water interpreted as ordinary water with a pH of about 7.), said slurry having a solid phase (See p. 31, col. 2, para. 3+, where the solid phase is to be separated.); c. separating said solid phase from said slurry (See p. 31, col. 2, para. 3+, where the phases are separated by centrifugation and filtration.); d. mixing said separated solid phase with a second aqueous solvent at a pH ranging from 1 to 3.5, to form a mixture said mixture having a liquid phase (See p. 31, col. 2, para. 3+ the pH is adjusted to 3.0.); e. separating said liquid phase from said mixture formed in step d) (See p. 31, col. 2, para. 3+, where the phases are separated by centrifugation.); g. precipitating a solid phase from the liquid (See p. 31, col. 2, para. 3+.); h. separating said solid precipitate from the liquid of step g) said liquid comprising a water-rich liquid phase and an oil-rich liquid phase (See p. 31, col. 2, para. 3+.); i. separating said water-rich liquid phase from said oil-rich liquid phase (See p. 31, col. 2, para. 3+.), j. subjecting said water-rich liquid phase obtained in step i) to one or several membrane filtration(s) to obtain a protein isolate (See p. 31, col. 2, para. 3+.); and k. optionally, drying said protein isolate to obtain a dry protein isolate (See p. 31, col. 2, para. 3+.), however, fails to expressly disclose f. f1) mixing the separated liquid phase with a phytase at a temperature and a pH suitable for phytase activity to obtain a mixture having a liquid phase and a solid phase; and/or f2) mixing the separated liquid with a salt, to obtain a resulting liquid composition having a molar concentration of said salt ranging from 0.05M to 0.5M, at a temperature ranging from 40 oC to 70 oC, to obtain a mixture having a liquid phase and a solid phase; producing an amount of 4 wt. % or less of phytic acid, said amount of phytic acid being by weight of proteins in said isolate.
Processes that use of phytase enzymes, salts and separation techniques to produce protein isolate products derived from canola/rapeseed meal having minimal to 0% phytic acid content like those claimed was well known at the time of filing as further discussed below.
Newkirk (‘965) teaches wherein phytase is added to defatted canola oilseed material with test batches maintained at 50 oC where the phytase decreases from 14.90% to 0% after 60, 90 and 120 minutes of incubation for the purpose of providing a protein product that is suitable for human consumption (See Abs., paras. 36,46-48, Table 1.).
Schweizer (‘198) teaches adding calcium chloride at ambient temperature including 5-70 oC to a canola protein isolate solution to create a precipitate containing calcium phytate which is separated by centrifugation/diafiltered filtration and dried to create a dry canola protein isolate that is in excess of 90 wt% protein and a phytic acid content of below 1.5% by weight (See Abs., paras. 112-115 and 122.).
Diosady (‘921) teaches a process of producing protein isolate products from canola/rapeseed meal where CaCl2 is added to produce a protein isolate concentration greater than 90% that is phytate-free (See Abs. col. 6, ll. 33-40.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Newkirk (‘965), Schweizer (‘198) and Diosady (‘921) before them to modify Cheung’s (2015) process to provide a protein isolate at a concentration in excess of 90 wt% with minimal to no phytic acid that is suitable for human consumption.  Modifying Cheung’s (2014) process would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 2, Cheung (2014) teaches wherein the oilseed meal is canola (See Abs., p. 31, col. 1, para. 4+, canola oilseed meal.).
Regarding Claim 3, Cheung (2014) teaches wherein the meal is a partially defatted meal (See Abs., p. 31, col. 1, para. 4+, partially defatted canola oilseed meal.).
Regarding Claim 4, Cheung (2014) teaches wherein the oilseed meal is a cold-press oilseed meal which has been cold-pressed at a temperature of 85 oC or less (See p. 31, col. 2, para. 2, expelling at 75 oC.).
Regarding Claim 5, Cheung (2014) teaches wherein said salt is sodium chloride (See p. 31, col. 2, para. 3+.).
Regarding Claim 6, Cheung (2014) teaches wherein the ratio of the oilseed meal to the aqueous solvent ranges from 1:5 to 1:20 (w/w) (See p. 31, col. 2, para. 3+, 100 g meal to 1 liter of water.).
Regarding Claim 7, Cheung (2014) teaches wherein any one of steps c), e), h), i) and/or j) is repeated (See Abs., p. 30, col. 2+, p. 31, col. 1, para. 4+.).
Regarding Claim 8, Cheung (2014) teaches wherein step j) comprises the following steps: 
j1) optionally subjecting the liquid phase obtained in step i) to at least one microfiltration step and harvesting a permeate (See p. 31, col. 2, para. 3+.), j2) subjecting the liquid phase obtained in step i) or the permeate of step j1) to at least one ultrafiltration step, optionally followed by at least one diafiltration step, and harvesting the protein isolate (See p. 31, col. 2, para. 3+.).
Regarding Claim 9, Cheung (2015) teaches wherein steps a) to e), i) and j) are conducted at room temperature (See p. 31, col. 2, para. 2+.).
Regarding Claim 10, Cheung (2014) teaches a process for producing a protein isolate from an oilseed meal (See Abs., p. 31, col. 1, para. 4+, protein isolate from partially defatted canola oilseed meal.), said process comprising the following steps: i. providing an oilseed meal (See p. 31, col. 1, para. 4+, protein isolate from partially defatted canola oilseed meal.); ii. mixing said oilseed meal with an aqueous solvent at a pH ranging from 1 to 3.5 to form a mixture said mixture having a liquid phase (See p. 31, col. 2, para. 3+ the pH is adjusted to 3.0.); iii. separating said liquid phase from said mixture formed in step ii) (See p. 31, col. 2, para. 3+, where the phases are separated by centrifugation.); vi. separating said solid precipitate from the liquid of step v), said liquid comprising a water-rich liquid phase and an oil-rich liquid phase (See p. 31, col. 2, para. 3+, where the phases are separated by centrifugation.); vii. separating said water-rich liquid phase from said oil-rich liquid phase (See p. 31, col. 2, para. 3+, where the phases are separated by centrifugation.), viii. subjecting said water-rich liquid phase obtained in step vii) to one or several membrane filtration(s) to obtain a protein isolate (See p. 31, col. 2, para. 3+.); and ix. optionally, drying said protein isolate to obtain a dry protein isolate (See p. 31, col. 2, para. 3+.), however, fails to expressly disclose iv. mixing the separated liquid phase with a phytase at a temperature and a pH suitable for phytase activity to obtain a mixture having a liquid phase and a solid phase; and/or v. precipitating a solid phase from the liquid of step iv) by a cooling down step of the mixture to a temperature of 30 oC or less wherein said isolate comprising proteins and an amount of 3 wt. % or less of phytic acid, said amount of phytic acid being by weight of proteins in said isolate.
Processes that use of phytase enzymes, salts and separation techniques to produce protein isolate products derived from canola/rapeseed meal having minimal to 0% phytic acid content like those claimed was well known at the time of filing as further discussed below.
Newkirk (‘965) teaches wherein phytase is added to defatted canola oilseed material with test batches maintained at 50 oC where the phytase decreases from 14.90% to 0% after 60, 90 and 120 minutes of incubation for the purpose of providing a protein product that is suitable for human consumption (See Abs., paras. 36,46-48, Table 1.).
Schweizer (‘198) teaches adding calcium chloride at ambient temperature including 5-70 oC to a canola protein isolate solution to create a precipitate containing calcium phytate which is separated by centrifugation/diafiltered filtration and dried to create a dry canola protein isolate that is in excess of 90 wt% protein and a phytic acid content of below 1.5% by weight (See Abs., paras. 112-115 and 122.).
Diosady (‘921) teaches a process of producing protein isolate products from canola/rapeseed meal where CaCl2 is added to produce a protein isolate concentration greater than 90% that is phytate-free (See Abs. col. 6, ll. 33-40.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Newkirk (‘965), Schweizer (‘198) and Diosady (‘921) before them to modify Cheung’s (2014) process to provide a protein isolate at a concentration in excess of 90 wt% with minimal to no phytic acid that is suitable for human consumption.  Modifying Cheung’s (2015) process would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 11, Cheung (2014) teaches a process for producing a protein isolate from an oilseed meal (See Abs., p. 31, col. 1, para. 4+, protein isolate from partially defatted canola oilseed meal.), said process comprising the following steps: A. providing an oilseed meal (See p. 31, col. 1, para. 4+, protein isolate from partially defatted canola oilseed meal.); B. mixing the oilseed meal with a first aqueous solvent to form a slurry at a pH ranging from 6 to 7.8, said slurry having a liquid phase (See p. 31, col. 2, para. 3+, where water is added to the oilseed meal prior to the addition of acid wherein the water is interpreted as ordinary water with a pH of about 7.); C. separating said liquid phase from said slurry (See p. 31, col. 2, para. 3+, where the phases are separated by centrifugation.), D. adjusting the pH of said separated liquid phase at a pH ranging from 2 to 4, to form a mixture said mixture having a liquid phase and a solid precipitate (See p. 31, col. 2, para. 3+ the pH is adjusted to 3.0.); E. separating said liquid phase from said solid precipitate (See p. 31, col. 2, para. 3+, where the phases are separated by centrifugation.); F. subjecting the liquid phase obtained in step E. to a microfiltration step, and recovering a permeate (See p. 31, col. 2, para. 3+.); G. subjecting said permeate recovered in step F. to an ultrafiltration step which is followed by at least one diafiltration step carried out with an aqueous solution of a salt to obtain said protein isolate (See p. 31, col. 2, para. 3+.); and H. optionally, drying said protein isolate to obtain a dry protein isolate (See p. 31, col. 2, para. 3+.), however, fails to expressly disclose said isolate comprising proteins and an amount of 3 wt. % or less of phytic acid, said amount of phytic acid being by weight of proteins in said isolate.
Processes that use of phytase enzymes, salts and separation techniques to produce protein isolate products derived from canola/rapeseed meal having minimal to 0% phytic acid content like those claimed was well known at the time of filing as further discussed below.
Newkirk (‘965) teaches wherein phytase is added to defatted canola oilseed material with test batches maintained at 50 oC where the phytase decreases from 14.90% to 0% after 60, 90 and 120 minutes of incubation for the purpose of providing a protein product that is suitable for human consumption (See Abs., paras. 36,46-48, Table 1.).
Schweizer (‘198) teaches adding calcium chloride at ambient temperature including 5-70 oC to a canola protein isolate solution to create a precipitate containing calcium phytate which is separated by centrifugation/diafiltered filtration and dried to create a dry canola protein isolate that is in excess of 90 wt% protein and a phytic acid content of below 1.5% by weight (See Abs., paras. 112-115 and 122.).
Diosady (‘921) teaches a process of producing protein isolate products from canola/rapeseed meal where CaCl2 is added to produce a protein isolate concentration greater than 90% that is phytate-free (See Abs. col. 6, ll. 33-40.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Newkirk (‘965), Schweizer (‘198) and Diosady (‘921) before them to modify Cheung’s (2014) process to provide a protein isolate at a concentration in excess of 90 wt% with minimal to no phytic acid that is suitable for human consumption.  Modifying Cheung’s (2015) process would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 13, Cheung (2014) teaches comprising mixing said separated solid phase with a second aqueous solvent at a pH ranging from 2 to 3, to form a mixture said mixture having a liquid phase (See p. 31, col. 2, para. 3+ the pH is adjusted to 3.0.).
Regarding Claim 14, Cheung (2014) teaches the process discussed above, however, fails to expressly disclose wherein said precipitating a solid phase from the liquid of step f) comprises a cooling down step of the mixture to a temperature of 30 oC or less.
Schweizer (‘198) teaches adding calcium chloride at ambient temperature including 5-70 oC to a canola protein isolate solution to create a precipitate containing calcium phytate to create a dry canola protein isolate that is in excess of 90 wt% protein and a phytic acid content of below 1.5% by weight; wherein the concentrated and optionally diafiltered canola protein solution may be dried by any convenient technique (See Abs., paras. 112-115 and 122.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing with Schweizer (‘198) before them to modify Cheung’s (2014) process to provide a protein isolate at a concentration in excess of 90 wt% with minimal to no phytic acid that is suitable for human consumption.  Modifying Cheung’s (2014) process would have been within the skill set of a person having ordinary skill in the art.
Regarding Claim 15, Cheung (2014) teaches wherein the oilseed meal is canola (See p. 31, col. 1, para. 4+, partially defatted canola oilseed meal.).
Regarding Claim 17, Cheung (2014) teaches wherein the ratio of the oilseed meal to the aqueous solvent ranges from 1:6 to 1:10 (w/w) (See p. 31, col. 2, para. 3+, 100 g meal to 1 liter of water.).
Regarding Claim 18, Cheung (2014) teaches mixing said oilseed meal with an aqueous solvent at a pH ranging from 2 to 3, to form a mixture said mixture having a liquid phase (See p. 31, col. 2, para. 3+ the pH is adjusted to 3.0.).
Regarding Claim 19, Cheung (2014) teaches comprising adjusting the pH of said separated liquid phase at a pH ranging from 3 to 3.8, to form a mixture said mixture having a liquid phase and a solid precipitate (See p. 31, col. 2, para. 3+ the pH is adjusted to 3.0.).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al., Effect of pH and NaCl on the Emulsifying Properties of a Napin Protein Isolate, Food Biophysics (2015) 10:30–38, Received: 3 January 2014 /Accepted: 2 June 2014 /Published online: 3 July 2014, Springer Science+Business Media New York 2014 in view of Newkirk et al. (US 2006/0193965), Schweizer et al. (US 2010/0010198), Diosady et al. (US 4,889,921) and Boszulak et al. (CA 2893703).
Regarding Claim 16, Cheung (2014) teaches the process discussed above, however, fails to expressly disclose wherein the oilseed meal is a cold-press oilseed meal which has been cold-pressed at a temperature of 60 oC or less.
Boszulak (‘703) teaches wherein oilseed meal is a cold-press oilseed meal which has been cold-pressed at a temperature of 60 oC or less to produce a product with markedly higher yield, brighter, easier to process (See p. 14, l. 4+ and Claim 9.).
Therefore, it would have been foreseeable and obvious to cold-press Cheung’s (2014) meal at a temperature of 60 oC or less as taught by Boszulak (‘703) to produce a product with markedly higher yield, brighter, easier to process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 4, 2022